Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The 35 U.S.C. § 112(b) rejection to claims 1 and 11 has been withdrawn in view of current amendments. 
The double patenting rejection to claims 1-5, 7-15, and 17-20 has been withdrawn in view of the approved terminal disclaimer (approved on April 13, 2022).

Response to Arguments
Applicant’s arguments, see p.12, filed April 13, 2022, with respect to claims 1 and 11 have been fully considered and are persuasive. The rejection of claims 1 and 11 has been withdrawn due to the cancellation of said claims. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate nor render obvious the combinations et forth in the independent claim(s), and specifically does not show: the operation of the image capture device in the non-spherical capture mode further includes combination of the extent of the first visual content and an extent of the second visual content within the non-spherical visual content, the extent of the first visual content and the extent of the second visual content being time-synchronized based on operation of the first image sensor and the second image sensor by the image capture device, the extent of the second visual content providing a selfie-view of a user.
There is no teaching on the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior art to incorporate the operation of the image capture device in the non-spherical capture mode further includes combination of the extent of the first visual content and an extent of the second visual content within the non-spherical visual content, the extent of the first visual content and the extent of the second visual content being time-synchronized based on operation of the first image sensor and the second image sensor by the image capture device, the extent of the second visual content providing a selfie-view of a user. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor render obvious the present invention as set forth in the independent claim(s).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E VAZQUEZ COLON whose telephone number is (571)270-1103. The examiner can normally be reached M-F 7:30 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER S KELLEY can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA E VAZQUEZ COLON/           Examiner, Art Unit 2482